Citation Nr: 0108597	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, granting entitlement of the 
veteran to service connection for chronic muscle strain of 
the low back and assigning a 10 percent schedular evaluation 
therefor under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5295, 
effective from July 1, 1996.  Also, in the April 1997 action, 
the RO granted entitlement to service connection for 
headaches and a 30 percent rating was assigned for such 
disability.  An appeal as to both of these issues was 
initiated in March 1998 and later perfected, and the RO by 
further rating decision in February 2000 increased the rating 
for headaches to 50 percent.  The veteran's representative in 
a July 2000 statement noted that, based on the RO's action in 
February 2000, the maximum evaluation for headaches had been 
assigned under the applicable rating criteria and that such 
action constituted a complete grant of benefits as to the 
claim for an initial rating for headaches.  Based on the 
withdrawal of the issue involving headaches, the lone 
remaining issue for the Board's consideration at this time is 
the veteran's claim for initial rating for lumbar strain.

Review of the record indicates that the veteran initiated a 
claim of entitlement to service connection for gout in 
January 2000 and that such claim was denied as not well 
grounded by the RO in a rating decision of March 2000.  In 
view of a recent legislative change, the veteran is hereby 
advised that he may request that the RO reconsider its March 
2000 denial of his claim for service connection for gout 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REMAND

In connection with the veteran's claim for service connection 
for gout filed in January 2000, he submitted for RO review 
records compiled by the service department regarding not only 
the veteran's gout, but also his service-connected low back 
disorder.  Such records were not reviewed by the RO in 
connection with his pending claim for an initial rating in 
excess of 10 percent for lumbar strain, nor were they 
accompanied by a waiver of initial consideration by the RO.  
Hence, pursuant to 38 C.F.R. § 20.1304, a return of the case 
to the RO is required.

Also, as alluded to in the preceding section, a significant 
change in the law was effected during the pendency of this 
appeal, when on November 9, 2000, the President of the United 
States signed into law the VCAA.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is apparent that the RO has not developed this matter in 
light of changes brought about by the VCAA, nor has the RO 
considered the claim under the holding of the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.)  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

As well, a remand in this case is required for compliance 
with the notice and duty-to-assist provisions contained in 
the new law.  Specifically, it is noted that the veteran in 
his substantive appeal reports an increased level of severity 
of his low back disorder, manifested by more frequent and 
severe back pain and muscle spasm, as well as a decrease in 
range of motion of the low back.  Ongoing treatment of his 
back problems is reported to be received by him at the 
McDonald Army Hospital at Fort Eustis, Virginia.  Thus, 
retrieval of updated medical records and affording the 
veteran another medical examination are found to be in order.

As further medical examination is deemed to be in order, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim for an 
initial rating in excess of 10 percent 
for chronic lumbar strain throughout the 
period from July 1996 to the present.  
Such evidence may be of a lay or medical 
variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for lumbar strain since July 
1996.  The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purpose of determining the 
current level of severity of the 
veteran's chronic lumbar strain.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any indicated diagnostic studies, 
including X-rays, deemed warranted by the 
examiner.  All diagnoses are then to be 
fully set forth.

It is requested that the examining 
orthopedist respond to each of the 
following, providing a complete rationale 
where appropriate:

(a)  The examiner should, in 
terms of the veteran's low 
back, note whether and to what 
degree, if any, there is shown 
to be ankylosis, diminution in 
range of motion, characteristic 
pain on motion, muscle spasm on 
extreme forward bending, loss 
of lateral spine motion, 
osteoarthritic changes, 
narrowing or irregularity of 
the joint space, abnormal 
mobility on forced motion, 
listing of the spine, and a 
positive Goldthwaithe's sign.

(b)  The examiner must 
determine whether the veteran's 
low back exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disability; and, if feasible, 
any determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.

(c)  The examiner should be asked to 
express an opinion on whether any 
pain of the low back could 
significantly limit functional 
ability during flare-ups or when the 
back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not found to be in complete compliance 
with the instructions provided above, 
appropriate action should be taken to 
return the examination for any and all 
needed action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim for an initial rating 
in excess of 10 percent for chronic 
lumbar strain on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA, Fenderson, 
supra, and 38 C.F.R. § 3.655, as 
applicable.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case  
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.655, as applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


